DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed April 2, 2021, and the Request for Continued Examination filed on April 7, 2021 are acknowledged.
Claims 1-11 and 14-15 are pending, and are being examined on the merits. Claims 12-13 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on April 2, 2021 have been fully considered.



amendments to the claims:
	
Rejection of claims 1-11 and 14-15 under 35 USC § 112(b), indefiniteness – functional language in claim 1
	Rejection of claims 1-11 and 14-15 under 35 USC § 112(b), indefiniteness – “capable of detecting” language in claims 1 and 11
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 6, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marras (WO 2014/124290 A1)1 in view of Chevet (Low concentrations of tetramethylammonium chloride increase yield and specificity of PCR, Nucleic Acids Research, 23(16): 3343-3344, 1995).

Reagrding independent claim 1, Marras teaches a multiplex assay method (p. 16, l. 2; p. 
42, l. 28) for amplifying and detecting in a sample copies (p. 7, l. 31) of each of at least two different closely related, intended rare mutant DNA target sequences (p. 5, ll. 4-5, p. 6, l. 27) in the presence of copies of a related wild-type DNA target sequence (p. 15, ll. 14-15), where the mutant DNA target sequences differ from each other and from the wild-type DNA target sequence by as little as a single-nucleotide polymorphism (p. 5, ll. 4-6);
comprising: (a) preparing a non-symmetric primer-dependent amplification (p. 16, l. 28 to p. 17, l. 4) reaction mixture (p. 16, l. 9) that includes the sample, a DNA polymerase (p. 17, ll. 15-16), deoxyribonucleoside triphosphates (p. 56, l. 6), other reagents required for amplification (p. 51, l. 11), a distinguishably labeled homogeneous fluorescence detection probe (p. 18, ll. 6-13) that is specific for an amplification product of each rare mutant DNA target sequence (p. 42, ll. 22-24), an excess concentration of a reverse primer (p. 43, l. 19) for the closely related mutant target sequences (p. 42, ll. 22-24), a limiting concentration of a unique multi-part primer (p. 43, ll. 18-19):

an anchor DNA sequence that is sufficiently long so that it is able to hybridize with the closely related mutant DNA target sequences and with the related wild-type target sequence during primer annealing (p. 8, ll. 4-6; p. 47, ll. 16-18); 
a unique bridge DNA sequence (p. 8, ll. 7-9; p. 47, ll. 28-29) at least six nucleotides long (p. 48, ll. 3-4) that does not hybridize during primer annealing to the unique multi-part primer's intended DNA target sequence (p. 21, l. 5; p. 48, l. 21 to p. 49, l. 1; claim 18), to any Active\114045461.v1-9/10/20Application No. 16/091,8243 Docket No.: 096747.00389other closely related mutant target DNA sequences (p. 8, ll. 7-9; claim 18), or to the related wild-type DNA target sequence during primer annealing (p. 9, ll. 7-9; p. 48, l. 31 to p. 49, l. 1); 
and a unique foot DNA sequence (p. 8, l. 17; p. 49, ll. 23-24) that is 7 to 14 nucleotides long (p. 49, l. 27) and that is perfectly complementary to the intended DNA target sequence (p. 8, ll. 7-9; p. 49, ll. 24-25) but mismatches each other mutant target sequence and the related wild-type DNA sequence by one or more nucleotides (p. 49, ll. 25-27), at least one of which is the 3'-terminal nucleotide or the 3'-penultimate nucleotide (p. 49, ll. 28-29), 
wherein all of the following requirements are met: (i) if the anchor DNA sequence and the foot DNA sequence of the multi-part primer are both hybridized to its intended target DNA sequences thereby creating a primer-target hybrid (claim 1), the primer-target hybrid comprises in the 5' to 3' direction of the multi-part primer: an anchor-target hybrid, a bubble, and a foot-target hybrid (Fig. 1; p. 7, ll. 11-14), said bubble being formed by an intervening DNA sequence 
(ii) the bubble isolates the foot-target hybrid from the anchor-target hybrid (p. 27, ll. 24-25); 
(iii) the multi-part primer that has generated an amplicon strand has bridge and foot DNA sequences that are perfectly complementary to the amplicon strand's complementary strand (p. 29, l. 31 to p. 30, l. 2); 
and (b) repeatedly cycling the reaction mixture to amplify (p. 5, ll. 20-21; claim 9) the closely related rare mutant target DNA sequences present in the sample (p. 6, l. 26) and detecting the presence of those DNA sequences (p. 7, ll. 31-32) by measuring the intensity of fluorescence (p. 45, ll. 15-16) from each distinguishably labeled probe (p. 45, ll. 20-21) by real-time or end-point detection (p. 12, ll. 14-15).

Marras does not explicitly teach said bubble having a circumference of 24 to 40 nucleotides, but does teach overlapping ranges of 16-52 nucleotides and 28-44 nucleotides (p. 11, ll. 8-9). Marras also does not explicitly teach said bubble being formed by an intervening DNA sequence in the target DNA sequence that is at least eight nucleotides long, but does teach an overlapping range of at least six nucleotides long (p. 11, l. 3; claim 1).

Marras does not explicitly teach an excess concentration of a reverse primer for each intended rare mutant target sequence. However, Marras does teach using an excess 

Marras does not teach the use of TMAC. However, Chevet teaches the use of TMAC as a PCR reagent (p. 3343, left col., para. 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the SNP detection method of Marras and incorporate the TMAC of Chevet into the reaction components. Marras teaches the need for amplification methods with high sensitivity and specificity. Chevet teaches that adding TMAC to PCR reactions increases yield and specificity. Therefore, the ordinary artisan would have been motivated to incorporate TMAC into the Marras reaction mixture to gain the expected result of an increased specificity in the amplification reaction, and would have had an expectation of success as Marras does not limit the reagents that can be added to the reaction mixture.
In addition, the ordinary artisan would have been motivated to optimize the length of the intervening sequence and the bubble circumference, and to optimize the concentration of the reverse primer in order to optimize the assay as needed through routine experimentation. The ordinary artisan would have had an expectation of success as Marras provides the general conditions for those parameters, and because optimizing primer lengths and concentrations is well-known in the art.

claim 2; digital PCR (p. 17, l. 4), as recited in claim 9; color-coded molecular beacon probes (p. 18, ll. 10-14; p. 42, ll. 15-17), as recited in claim 10; and wherein the foot sequence is 8 to 10 nucleotides long (p. 14, l. 17: 8 nucleotides in length), as recited in claim 14. In addition, Marras teaches wherein a CT value for one target DNA sequence represents the same number of starting templates as it does for any other target DNA sequence (e.g., p. 40, ll. 4-10), as recited in claim 6; and wherein the lengths of the bridge and intervening sequence are unequal, and the bubble is asymmetric (p. 39, ll. 24-30), as recited in claim 15.

In view of the foregoing, claims 1-2, 6, 9-10 and 14-15 are prima facie obvious over Marras in view of Chevet.

Prior Art
Claims 3-5, 7-8 and 11 are free of the art. 
The closest prior art is Marras (WO 2014/124290 A1)2, the teachings of which are
discussed above. 
Marras does not teach or suggest at least the 5’-tag sequence whose complement is the 
target of the probe (claim 3), wherein the target of the probe is the complement of the bridge sequence (claim 4), amplifying and detecting a reference wild-type DNA sequence and coordinating the length and sequence of the bridge DNA sequence of the multi-part primer for the reference DNA sequence with the multi-part primers for the mutant target sequences .

Claims 3-5, 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 1-11 and 14-15 are being examined on the merits. Claims 1-2, 6, 9-10 and 14-15 are rejected. Claims 3-5, 7-8 and 11 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marras was cited in the Information Disclosure Statement submitted October 5, 2018.
        2 Marras was cited in the Information Disclosure Statement submitted October 5, 2018.